RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5526-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILLIAM F. DYKEMAN,

     Defendant-Appellant.
_______________________

                    Submitted March 9, 2021 – Decided March 29, 2021

                    Before Judges Yannotti and Haas.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Union County, Indictment No. 03-05-0435.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Steven M. Gilson, Designated Counsel, on
                    the brief).

                    Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                    attorney for respondent (Albert Cernadas, Jr., Special
                    Deputy Attorney General/Acting Assistant Prosecutor,
                    of counsel and on the brief).

PER CURIAM
      Defendant William F. Dykeman appeals from the June 28, 2019 Law

Division order denying his petition for post-conviction relief (PCR) without an

evidentiary hearing. We affirm.

      We incorporate herein the facts set forth in our opinion on defendant's

direct appeal of his convictions and sentence.     State v. Dykeman ("Dykeman

I"), No. A-0445-05 (App. Div. Mar. 4, 2009), certif. denied, 199 N.J. 542 (2009).

The following facts are pertinent to the present appeal.

      Defendant was charged in a seventeen-count indictment with various

offenses against four separate women. (slip op. at 1). Following a multi-day

trial, the jury convicted defendant of ten of these charges, including three counts

of second-degree sexual assault, three counts of third-degree criminal restraint,

two counts of terroristic threats, and two counts of unlawful possession of a

weapon. Ibid. The jury acquitted defendant of the remaining seven charges.

Ibid. The trial judge imposed an aggregate sentence of thirty-one years in

prison, subject to twenty seven years of parole ineligibility under the No Early

Release Act, N.J.S.A. 2C:43-7.2. Ibid.

      Defendant appealed his convictions and sentence. Id. at 2. We affirmed

defendant's convictions, but remanded the matter for resentencing under State

v. Natale, 184 N.J. 458 (2005). On remand, the trial judge reimposed the


                                                                             A-5526-18
                                         2
original sentence. Defendant filed an appeal, and we affirmed the sentence.

State v. Dykeman ("Dykeman II"), No. A-6044-08 (App. Div. Feb. 7, 2012),

certif. denied, 212 N.J. 462 (2012).

      While defendant was pursuing his sentencing appeal, he filed a petition

for PCR, which the trial court held until the completion of the appeal. State v.

Dykeman ("Dykeman III"), No. A-3566-14 (App. Div. Mar. 23, 2017). After

that process was completed, "[t]he trial judge denied defendant's petition in a

written decision without conducting oral argument." (slip op. at 4). Defendant

filed an appeal from that decision and we reversed and remanded the matter to

the trial court "for oral argument on the petition and a new decision on the

merits." Id. at 8.

      On remand, defendant raised a number of arguments in support of his

petition. With specific reference to the present appeal, defendant alleged he was

denied the effective assistance of counsel because: (1) his appellate attorney

failed to argue that he had been deprived of his right to counsel of his choice;

(2) his trial attorney conducted an inadequate investigation and did not

communicate with him during the trial; (3) his trial attorney failed to call "key

witnesses" to testify on his behalf; and (4) his trial and appellate attorneys




                                                                           A-5526-18
                                       3
neglected to argue that the prosecutor made improper comments during

summation.

      Following oral argument, Judge William A. Daniel considered and

rejected each of these contentions. The judge concluded that defendant failed

to satisfy the two-prong test of Strickland v. Washington, 466 U.S. 668, 687

(1984), which requires a showing that trial counsel's performance was deficient

and that, but for the deficient performance, the result would have been different.

      In a thorough oral opinion, Judge Daniel first reviewed defendant's claim

that he was denied his right to counsel of his choice at his trial and his appellate

attorney should have raised this allegation in his direct appeal. Defendant's

assertion was based upon the following facts.

      Defendant's trial was scheduled to begin on May 3, 2004, but it was

adjourned until June 14 so that a DNA analysis could be performed. On May

24, defendant's attorney filed a motion to be relieved as defendant's counsel. In

response, defendant told the trial judge that he was prepared to retain substitute

counsel and the motion was carried until May 27. On that date, defendant

appeared in court with an attorney, who had not yet agreed to represent him.

The attorney asked that the matter be adjourned until September. The judge

denied this informal request, but adjourned the trial until July 7 to give defendant


                                                                              A-5526-18
                                         4
ample time to retain a new attorney if he still wanted to do so. Defendant failed

to engage a different counsel and his original attorney represented him at the

trial.

         Based upon these facts, Judge Daniel found no grounds for concluding

that defendant's appellate attorney was ineffective because she did not raise this

issue on direct appeal. Contrary to defendant's claim, the trial judge granted

defendant's request for an adjournment, which provided him with over forty days

to engage a new attorney.          He did not.     Therefore, appellate counsel's

performance was not deficient.

         Judge Daniel next rejected defendant's argument that his trial attorney did

not adequately prepare or present his case. Defendant argued that following the

trial, his attorney was convicted of theft from a client in another matter and

disbarred. He also alleged that the attorney was drinking "heavily" during the

evenings and had told a colleague he was "not performing to the best of his

ability" during the trial.

         However, after reviewing the entire trial record "in the light most

favorable to" defendant, Judge Daniel found that regardless of what may have

been happening in the attorney's life outside the courtroom, he provided

adequate legal assistance to defendant during the lengthy trial. The judge noted


                                                                              A-5526-18
                                          5
that the attorney filed "numerous motions with the court," including a motion to

dismiss the indictment, a motion for severance, and a Wade1 motion.               In

addition, defendant's counsel "delivered an effective opening statement,"

"effectively cross-examined many of the State's witnesses," and "was able to

impeach" the testimony of the State's DNA expert, the victims, and a s ecurity

guard. At the close of the case, the attorney filed a motion for judgment of

acquittal and "[h]is summation was pointedly effective."

       Judge Daniel found that as the result of the attorney's advocacy on behalf

of defendant, the jury acquitted defendant of seven counts, including multiple

first-degree kidnapping charges. Thus, the judge ruled that defendant failed to

meet either prong of the Strickland test on this point.

       Turning to defendant's third argument, the judge concluded that

defendant's trial counsel was not ineffective for failing to call two witnesses who

he identified during the trial. As set forth in Dykeman I, the charges in this case

"stem[med] from a series of sexual assaults that took place in the industrial

section of Elizabeth between September 2001 and July 2002." (slip op. at 4).

During that time period, four women alleged they were sexually assaulted by a

man who drove a white SUV with out-of-state license plates. Ibid. Prior to the


1
    United States v. Wade, 388 U.S. 218 (1967).
                                                                             A-5526-18
                                        6
trial, defendant claimed that he consensual sex with one of the women, and

denied any contact with the other three victims. Ibid.

      All four of the victims testified at trial and identified defendant as the man

who had assaulted them. Defendant then changed his story and testified that all

four victims were prostitutes that he engaged for consensual sex. Id. at 9.

Therefore, the identity of the victims' alleged assailant was no longer an issue.

      According to defendant, one of his witnesses would have testified that she

saw a woman she thought might be one of the victims willingly get into a white

SUV. However, the witness was not sure whether this occurred on the date the

victim was assaulted. In addition, the witness obtained some of her information

from a third party, who was not available to testify. The other witness asserted

that during the summer of 2002, the police asked her to falsely claim that she

had been sexually assaulted by a man in a white SUV.

      After reviewing their proposed testimony, Judge Daniel determined that

defense counsel was not ineffective because he decided not to call these two

individuals at trial. The testimony of the first witness was vague and based upon

hearsay. The claim made by the second witness was rendered irrelevant when

defendant changed course and admitted to having sexual contact with each of

the victims.   The judge also observed that given the strong evidence of


                                                                              A-5526-18
                                         7
defendant's guilt, including the testimony of the four victims and the DNA

evidence, the failure to present this testimony would not have affected the

outcome or prejudiced defendant.

      In his petition, defendant argued that his trial counsel should have

objected to several comments the prosecutor made during his closing statement

and that, on appeal, his appellate attorney should have argued that these

comments were improper. During summation, the prosecutor twice referred to

defendant as a "monster" and once as a "predator." In discussing the testimony

of one of the victims, the prosecutor also stated:

            [The victim] said to the police they couldn't calm her
            down. You heard the testimony. You heard them all
            testify and we know it as the truth because you heard
            -- I would describe it as soulful and the things she said,
            the things were disclosed to you, you know, that is the
            real person. You know, that is absolute truth. You
            don't need anything more than her telling you that he
            did this to me . . . .

      Defendant argued that the first three remarks were inappropriate

"epithets," while the statement about the victim's testimony was an improper

attempt to vouch for the witness' credibility. Because his trial counsel did not

object to these comments and his appellate attorney did not raise this issue on

appeal, defendant claims he was denied his right to the effective assistance of

counsel.

                                                                          A-5526-18
                                        8
      Judge Daniel disagreed. He found that the prosecutor's remarks were

fleeting rather than egregious. Thus, even if counsel had objected, the result of

the trial would have been the same. Therefore, there was also no compelling

reason for appellate counsel to raise this issue on appeal.

      Because defendant failed to establish a prima facie case of ineffective

assistance of counsel on any of his claims, Judge Daniel determined that an

evidentiary hearing was not required. This appeal followed.

      On appeal, defendant raises the same arguments that he unsuccessfully

presented to the PCR judge. Defendant contends:

            POINT I

            DEFENDANT'S    CONVICTIONS     MUST   BE
            REVERSED BECAUSE APPELLATE COUNSEL
            WAS INEFFECTIVE FOR FAILING TO PURSUE
            DEFENDANT'S [sic] BEING DEPRIVED OF HIS
            RIGHT TO SECURE HIS CHOICE OF COUNSEL; IN
            THE ALTERNATIVE, THIS MATTER MUST BE
            REMANDED FOR AN EVIDENTIARY HEARING
            BECAUSE DEFENDANT ESTABLISHED A PRIMA
            FACIE CASE OF COUNSEL'S INEFFECTIVENESS.

            POINT II

            THIS MATTER MUST BE REMANDED FOR AN
            EVIDENTIARY      HEARING       BECAUSE
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CASE OF TRIAL COUNSEL'S INEFFECTIVENESS
            FOR FAILING TO HAVE KEY WITNESSES
            TESTIFY.

                                                                           A-5526-18
                                        9
            POINT III

            DEFENDANT'S    CONVICTIONS    MUST   BE
            REVERSED BECAUSE TRIAL AND APPELLATE
            COUNSEL WERE INEFFECTIVE FOR FAILING TO
            PURSUE    THE    PROSECUTOR'S   UNDULY
            PREJUDICIAL AND CUMULATIVE COMMENTS,
            WHICH EMPLOYED EPITHETS TO DEMEAN
            DEFENDANT, BOLSTERED THE CREDIBILITY OF
            THE ALLEGED VICTIMS, AND INJECTED HIS
            PERSONAL BELIEF REGARDING DEFENDANT'S
            GUILT; IN THE ALTERNATIVE, THIS MATTER
            MUST BE REMANDED FOR AN EVIDENTIARY
            HEARING BECAUSE DEFENDANT ESTABLISHED
            A PRIMA FACIE CASE OF COUNSELS'
            INEFFECTIVENESS.

            POINT IV

            THIS MATTER MUST BE REMANDED FOR AN
            EVIDENTIARY      HEARING       BECAUSE
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CASE OF TRIAL COUNSEL'S INEFFECTIVENESS
            REGARDING INADEQUATE INVESTIGATION
            AND INADEQUATE CONSULTATION.

      When petitioning for PCR, the defendant must establish, by a

preponderance of the credible evidence, that he or she is entitled to the requested

relief. State v. Nash, 212 N.J. 518, 541 (2013); State v. Preciose, 129 N.J. 451,

459 (1992). To sustain that burden, the defendant must allege and articulate

specific facts that "provide the court with an adequate basis on which to rest its

decision." State v. Mitchell, 126 N.J. 565, 579 (1992).

                                                                             A-5526-18
                                       10
      The mere raising of a claim for PCR does not entitle the defendant to an

evidentiary hearing and the defendant "must do more than make bald assertions

that he was denied the effective assistance of counsel." State v. Cummings, 321

N.J. Super. 154, 170 (App. Div. 1999).        Rather, trial courts should grant

evidentiary hearings and make a determination on the merits only if the

defendant has presented a prima facie claim of ineffective assistance, material

issues of disputed facts lie outside the record, and resolution of the issues

necessitates a hearing. R. 3:22-10(b); State v. Porter, 216 N.J. 343, 355 (2013).

We review a judge's decision to deny a PCR petition without an evidentiary

hearing for abuse of discretion. Preciose, 129 N.J. at 462.

      To establish a prima facie claim of ineffective assistance of counsel, the

defendant is obliged to show not only the particular manner in which counsel's

performance was deficient, but also that the deficiency prejudiced his right to a

fair trial. Strickland, 466 U.S. at 687; State v. Fritz, 105 N.J. 42, 58 (1987).

There is a strong presumption that counsel "rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional

judgment." Strickland, 466 U.S. at 690. Further, because prejudice is not

presumed, Fritz, 105 N.J. at 52, the defendant must demonstrate "how specific




                                                                           A-5526-18
                                      11
errors of counsel undermined the reliability" of the proceeding. United States

v. Cronic, 466 U.S. 648, 659 n.26 (1984).

      Moreover, such acts or omissions of counsel must amount to more than

mere tactical strategy. Strickland, 466 U.S. at 689. As the Supreme Court

observed in Strickland,

            [a] fair assessment of attorney performance requires
            that every effort be made to eliminate the distorting
            effects of hindsight, to reconstruct the circumstances of
            counsel's challenged conduct, and to evaluate the
            conduct from counsel's perspective at the time.
            Because of the difficulties inherent in making the
            evaluation, a court must indulge a strong presumption
            that counsel's conduct falls within the wide range of
            reasonable professional assistance; that is, the
            defendant must overcome the presumption that, under
            the circumstances, the challenged action 'might be
            considered sound trial strategy.

            [Strickland, 466 U.S. at 689 (quoting Michel v.
            Louisiana, 350 U.S. 91, 101 (1955)).]

      When a defendant claims that trial counsel inadequately investigated his

case, "he must assert the facts that an investigation would have revealed,

supported by affidavits or certifications based upon the personal knowledge of

the affiant or the person making the certification." Porter, 216 N.J. at 353

(quoting Cummings, 321 N.J. Super. at 170). In addition, deciding which

witnesses to call to the stand is "an art," and we must be "highly deferential" to


                                                                            A-5526-18
                                       12
such choices. State v. Arthur, 184 N.J. 307, 321 (2005) (quoting Strickland, 466

U.S. at 689).

      Contrary to defendant's contention, an appellate attorney is not ineffective

for failing to raise every issue imaginable. State v. Gaither, 396 N.J. Super. 508,

515 (App. Div. 2007). Instead, appellate counsel is afforded the discretion to

construct and present what the attorney deems are the most effective arguments

in support of the client's position. Ibid.

      Having considered defendant's contentions in light of the record and the

applicable law, we affirm the denial of defendant's PCR petition substantially

for the reasons detailed at length in Judge Daniel's comprehensive oral opinion.

We discern no abuse of discretion in the judge's consideration of the issues, or

in his decision to deny the petition without an evidentiary hearing. We are

satisfied that the both the trial attorney's and the appellate attorney's

performances were not deficient, and defendant provided nothing more than bald

assertions to the contrary.

      Affirmed.




                                                                             A-5526-18
                                        13